TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00412-CV



Javier Rodriguez, Appellant

v.


Texas Workers' Compensation Insurance Fund, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 98-04525, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



PER CURIAM

	Because Javier Rodriguez has neither paid for nor made arrangements to pay for the
clerk's record, we will dismiss this appeal for want of prosecution.  See Tex. R. App. P. 35.3 (a)(2).
	The Clerk of this Court received appellant's Notice of Appeal on July 12, 2001.
Appellant was requested in writing to complete and file a docketing statement in this Court.  See 
id. 5 and 32.1.  The clerk's record was due to be filed in this Court on July 3, 2001.  Notice was
received from the district clerk's office on August 2, 2001, that the clerk's record had not been paid
for and no arrangements for payment had been made.
	By letter dated August 6, 2001, appellant was requested to submit a status report
regarding this matter by August 16, 2001, and was advised that failure to respond to this request
would result in this appeal being dismissed for want of prosecution.  Appellant has failed to respond
to this request, has failed to pay his filing fee or make arrangements for payment and has failed to
file a docketing statement.
	Accordingly, we dismiss the appeal for want of prosecution on our own motion.
See id. 42.3 (b).

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissal for Want of Prosecution
Filed:   October 18, 2001
Do Not Publish